Exhibit 10.1

 

LOGO [g507950g88w09.jpg]

BJ’s Restaurants, Inc.

7755 Center Avenue, Suite 300

Huntington Beach, CA 92647

Brian Krakower

1722 Avenida Café

Camarillo, CA 93012

 

Dear Brian:

This letter outlines the terms of your employment (the “Agreement”) with BJ’s
Restaurants, Inc. (the “Company”).

1. Effective Date of Employment. Your employment will begin on or about
January 28, 2013 (the “Effective Date”). Your employment is contingent upon the
results of a post-offer background investigation and your acceptance of these
terms.

2. Duties. Company will employ you as Senior Vice President and Chief
Information Officer. In this capacity, you will perform such duties as the
Company, in the exercise of its sole discretion, deems appropriate for that
position. Additionally, in this capacity, you also understand that you will be a
“named executive officer” of the Company as defined by the regulations of the
Securities and Exchange Commission and all other applicable laws and
regulations. You will report to the Company’s Chief Financial Officer (CFO).

3. Employment Location: The principal location of your employment will be at the
Company’s Restaurant Support Center in Huntington Beach, California. You also
understand that it may be necessary for you to travel to the Company’s
restaurant locations in order to perform certain of your duties.

4. Salary. You will receive a bi-weekly base salary of $9,038.46 which
annualizes to an annual salary of $235,000.00 payable in accordance with the
Company’s payroll policies, as such policies may change from time to time (the
“Salary”). Your Salary is subject to modification during your employment in
accordance with the Company’s practices, policies and procedures and your
performance. All such modifications, if any, will be at the sole discretion of
the Company.

5. Monthly Auto Allowance. You will also receive a monthly non-accountable
automobile allowance of $1,000.00, less applicable withholdings. The allowance
is intended to cover all costs of using your personal automobile for Company
business purposes, including gasoline, mileage, insurance and so forth.



--------------------------------------------------------------------------------

6. Reimbursement of Company Business Expenses: You will be reimbursed for
expenses you incur that are directly related to the Company’s operations and
business, pursuant to the provisions of the Company’s business expense
reimbursement policy. A Company-provided business credit card, a cell phone and
laptop will be issued to you for Company business purposes.

7. Annual Cash Bonus Opportunity. Your cash bonus opportunity under the
Company’s Performance Incentive Plan (“PIP”) will be a maximum of 35% of your
Salary, with such cash bonus opportunity to be calculated on the basis of the
Company’s entire fiscal performance. Any cash bonus which you may receive under
the PIP will be prorated to the Effective Date during the first year of your
employment with the Company. Your cash bonus opportunity under the PIP will be
driven by the degree of the Company’s achievement of its consolidated pre-tax
income goal for 2013 (67%) and the degree of your timely achievement, as
determined by the Chief Executive Officer (“CEO”) in his judgment (and as
subsequently approved by the Compensation Committee of the Board of Directors),
of certain key initiatives and personal objectives agreed upon by you and the
CEO (33%). These percentage components and your eligibility for any such bonus
in subsequent fiscal years are subject to change, in the sole discretion of the
Company’s Board of Directors, provided that you are still employed by the
Company in the capacity you are currently being employed or in any other
capacity. Your annual cash bonus opportunity is at the sole discretion of the
Company’s Board of Directors and is not earned until it is received. In the
event of termination or resignation prior to receipt of any cash bonus, if any,
you will not be entitled to, or be considered eligible to, receive any prorated
cash bonus under the Company’s Performance Incentive Plan.

8. Termination With or Without Cause. Your employment is at will and may be
terminated by you or the Company, at any time, with or without notice, and with
or without cause.

If the Company terminates your employment without cause, on or after the
Effective Date, you will be eligible to receive a severance payment of six
(6) months of your annual Salary then in effect and, if you are not covered by
any other comprehensive group medical insurance plan, the Company will also pay
you an amount equivalent to your COBRA payments for a period of six (6) months.
Any severance amounts paid will be based upon your then current annual base
Salary at the time employment ends and will be paid in a lump sum, less
applicable withholdings. The aforementioned severance payment is conditioned
upon your agreement to release all claims, if any, you may have against the
Company and/or any of its employees, officers, agents and representatives,
insofar as permissible under the law. For the purpose of the severance payment
provision in this Agreement only, “Cause” shall include, but is not limited to:

 

  (i) failure by you to perform your duties expected by the Company, other than
such failure resulting from your incapacity due to physical or mental illness,
after there has been delivered to you a written demand for performance from the
Company which demand identifies the basis for the Company’s belief that you have
not performed your duties;

 

  (ii) dishonesty, incompetence or gross negligence in the discharge of your
duties.

 

  (iii) theft, embezzlement, fraud, act or acts of dishonesty undertaken by you
with the intent of resulting or actually resulting in personal gain or
enrichment of you or others at the expense of the Company and/or your conviction
of a felony;



--------------------------------------------------------------------------------

  (iv) breach of confidentiality or unauthorized disclosure or use of inside
information, recipes, processes, customer, vendor or employee lists, trade
secrets or other proprietary information;

 

  (v) the violation of any law, rule, or regulation of any governmental
authority or breach of the Company’s policies and procedures including, without
limitation, the Company’s Code of Integrity, Ethics and Conduct and/or any of
its anti-harassment and anti-discrimination policies;

 

  (vi) a material breach of the terms and conditions of this Agreement;

 

  (vii) conduct that is injurious to the reputation, business or assets of the
Company.

You will not be eligible for the severance payments or benefits set forth herein
if you resign from your employment with the Company for any reason or
voluntarily terminate your employment

9. Initial Equity Award. Subject to applicable securities laws and the approval
of the Compensation Committee of the Company’s Board of Directors, you will be
granted an initial equity award pursuant to the terms of the Company’s 2005
Equity Incentive Plan that will be valued for financial accounting purposes at
$300,000. The grant date of this award is currently expected to be on the
Effective Date. If the Effective Date falls within one of the Company’s insider
trading “blackout” periods, then the award grant date will be the first trading
day after such “blackout” period is lifted. You will have the choice, to be made
prior to the Effective Date, of accepting this award in the form of either all
non-qualified options (NQ options) to purchase the Company’s common stock, or in
the form of an allocation of 50% of the value of the award to NQ options and the
remaining 50% to restricted stock units (RSUs). The number of NQ option shares
under the award will be determined using the “fair value” of a NQ option
calculated using the Black-Scholes option pricing model on the grant date of the
award. For example, if the “fair value” of a NQ option for the Company’s common
stock is $15.00 on the grant date, and you choose all NQ options for your award,
then you would be awarded options to purchase 20,000 shares of the Company’s
common stock ($300,000 / $15.00). The actual “fair value” calculation on the
grant date of your award may be higher or lower than this example. The number of
RSU shares, if any, will be determined using the closing price of the Company’s
common stock on the Nasdaq Global Market on the grant date of the award. Vesting
for this award, regardless of whether it is NQ options or RSUs, will be 20%
annually, beginning with the first anniversary of their grant date, over a total
of five (5) years. You will also be eligible for additional grants of equity
awards from time to time at the discretion of the Compensation Committee of the
Board.

10. Other Benefits. You shall be entitled to participate in any benefit plan
that the Company may offer to its employees from time to time, according to the
eligibility requirements and terms of such plan, including, but not limited to,
the Company’s group medical, dental and vision insurance program, which will
become effective the first of the month following 30 days from your Effective
Date. Nothing contained in this Agreement shall affect the right of Company to
terminate or modify any such plan or agreement, or other benefit, in whole or in
part, at any time and from time to time.

11. Paid Absences. The Company does not have a formal paid vacation or illness
policy for its officers. Accordingly, officers are expected to use their
reasonable judgment and professional discretion when requesting paid time off
for any reason, in light of their current work schedules and the Company’s
business and operational requirements. Paid absences must be reasonably
requested in advance and approved by the CFO.



--------------------------------------------------------------------------------

12. Trade Secrets/Confidentiality. You hereby acknowledge that, as a result of
your position with the Company, the Company will give you access to the
Company’s proprietary and confidential information and trade secrets. Therefore,
as a condition of your employment and the Company’s disclosing such proprietary
and confidential information to you, you agree to sign and be bound by a
separate Trade Secrets/Confidentiality Agreement. You also hereby acknowledge
that you will not disclose to the Company any confidential, proprietary and/or
trade secret information you obtained while working for any prior employer.

13. Temporary Living. You understand that it is essential for the Company’s CIO
position to be based full-time at the Company’s home office, excluding the
normal business travel requirements of the CIO position. In order to partially
help alleviate the distance from your current residence to the Company’s
corporate headquarters, the Company will reimburse you for the cost of one hotel
night per week, excluding normal business travel. Nothing contained in this
Agreement shall affect the right of Company to terminate or modify any such plan
or agreement, in whole or in part, at any time and from time to time.

14. Compliance with Company Policies and Procedures. You will be required to
comply with the Company’s policies and procedures, as they may be constituted
from time to time. Notwithstanding such policies and procedures, the terms set
forth in this Agreement or any other written fully executed agreement between
you and the Company shall prevail over conflicting Company policies and
procedures.

15. Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision which was determined to be void, illegal, or unenforceable had not
been contained herein.

16. Other Provisions. By signing this letter, you acknowledge that the terms
described in this letter set forth the entire understanding between the parties
concerning the terms of your employment and supersede all prior representations,
understandings and agreements, either oral or in writing, between you and the
Company with respect to the terms of your employment by the Company and all such
prior representations, understandings and agreements, both oral and written, are
hereby terminated. However, nothing in this paragraph is intended to, nor does
it, affect additional written agreements entered into by the parties
contemporaneous with or subsequent to this agreement, including, without
limitation, the Trade Secrets/Confidentiality Agreement referenced herein.
Nothing in this letter constitutes a guarantee of employment for any period of
time, nor does it limit your right, or the right of the Company to end your
employment with the Company at any time, for any reason. No term or provision of
this letter may be amended, waived, released, discharged or modified except in
writing, signed by you and an authorized officer of the Company.

17. Arbitration. As a condition of your employment, you agree to sign and be
bound by a separate Arbitration Agreement. Any disputes or controversy arising
under or in connection with this Agreement, including but not limited to whether
any Cause to dismiss you exists under the provisions of paragraph 8 of this
Agreement, shall be resolved by arbitration conducted in Orange County,
California in accordance with the rules of the American Arbitration Association
and by a single arbitrator reasonably acceptable to both you and the Company.



--------------------------------------------------------------------------------

Brian, we are excited to have you join our senior leadership team. Please
acknowledge your acceptance of this offer of employment on the terms indicated
by signing the enclosed copy of this letter and returning it to me as soon as
possible.

Sincerely,

BJ’s Restaurants, Inc.

By: __________________________        Date: ________________

Greg Levin, EVP & Chief Financial Officer

 

I accept the above offer of employment with BJ’s Restaurants, Inc. on the terms
and conditions described in this Agreement.

_____________________________        Date: ________________

Brian Krakower